t c summary opinion united_states tax_court joanna klubo-gwiezdzinska petitioner v commissioner of internal revenue respondent docket no 16501-15s filed date joanna klubo-gwiezdzinska pro_se rachel l rollins for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in and accuracy-related_penalties on petitioner’s federal_income_tax for and year deficiency sec_6662 dollar_figure dollar_figure big_number big_number penalty after concessions by respondent the issue for decision is whether payments that petitioner received during and from washington hospital center are exempt from federal_income_tax under the convention for the avoidance of double_taxation and the prevention of fiscal evasion with unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar respondent concedes that a dollar_figure prize awarded to petitioner from the endocrine society in is not taxable and petitioner is not liable for the accuracy-related_penalty for either of the years in issue respondent contends that he erred in the notice_of_deficiency by allowing petitioner an exemption of dollar_figure for each of the years in issue under article b iv of the u s -poland income_tax treaty referred to infra in the text as the convention however respondent does not seek to undo that allowance by asserting increased deficiencies respect to taxes on income pol -u s date u s t entered into force date convention background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and the accompanying exhibits petitioner resided in the commonwealth of virginia at the time that the petition was filed with the court petitioner was born in poland and is a polish citizen she is highly educated having earned both a medical degree and a ph d degree in poland for most of petitioner’s medical and professional career her focus has been on thyroid cancer petitioner is well respected in her field of expertise and she has often been recognized for her work at all relevant times petitioner was and continues to be a member of the endocrine society an international_organization whose membership consists principally of medical doctors scientists researchers and educators in the field of endocrinology and metabolism among other things the endocrine society through the international endocrine scholars program helps to connect the world’s brightest young endocrinologists with unparalleled research positions at top institutions outside of their home countries it was through this scholars program that petitioner met leonard wartofsky chairman of the department of medicine at medstar washington hospital center in washington d c washington hospital center corp which does business as medstar washington hospital center washington hospital center is a nonprofit u s_corporation that is exempt from income_tax under sec_501 washington hospital center has some hospital bed sec_4 and is dedicated to delivering exceptional patient first health care it is the busiest and largest hospital in washington d c and the surrounding area with approximately big_number inpatient and outpatient visits per year by individuals from throughout the mid- atlantic area and serve s as referral center and the central hub for the region’s most advanced acute medical_care with n ationally respected programs in cancer diabetes and endocrinology among other specialized areas see http www endocrine org awards student-and-early-career-awards international-endocrine-scholars-program see https www medstarwashington org our-hospital see https www medstarwashington org our-hospital mission- vision-and-values see https www medstarwashington org our-hospital in date dr wartofsky wrote a letter to petitioner offering her a position as a research fellow at washington hospital center the letter stated it is my great pleasure to inform you that you have been awarded a position as a research fellow in endocrinology in the division of endocrinology and metabolism of the department of medicine washington hospital center in washington d c the training program appointment is effective date for a period of one year ending on date with a n opportunity for renewal for both an additional second and third year your focus of activity will be in the area of translational thyroid cancer research and the stipend will be for dollar_figure plus benefits this will be a fully salaried and supported position you will be eligible for appointment to the faculty of the georgetown university school of medicine at the rank of assistant professor of medicine petitioner accepted the position with washington hospital center and on date she entered the united_states on a j-1 visa under the exchange visitor program on date petitioner entered into a house staff agreement hsa with washington hospital center the hsa provided in relevant part in consideration of the mutual promises contained in this agreement and intending to be legally bound the hospital and the house staff member ie petitioner agree as follows the exchange visitor j non-immigrant visa category is for individuals approved to participate in work- and study-based exchange visitor programs https j1visa state gov basics the j-1 visa is for the exchange visitor the j-2 visa is for the spouse and dependents of the j-1 visa holder term this agreement shall be binding upon the parties beginning and ending salary and benefits during the term of this agreement the house staff member shall earn a salary of dollar_figure payments shall be made in equal installments on a biweekly basis the hospital further agrees to provide the house staff member with the following benefits professional general liability coverage for acts within the scope of the program regardless of when a claim is filed paid time off including vacation sick or personal time health insurance disability insurance family or medical leave of absence other leaves of absence meals laundry call quarter sec_5 counseling impaired physician other support services obligations of the house staff member house staff member agrees to comply with the general and specific obligations responsibilities and requirements of the hospital and the program including without limitation at the time of expiration or in the event of termination of this agreement house staff member shall return all hospital property complete all medical records and settle all professional and financial obligations with the hospital termination this agreement may be terminated by the parties as follows by the hospital effective immediately upon delivery of written notice by the program director to the house staff member for any legitimate reason which may include without limitation failure to maintain satisfactory academic progress workplace misconduct unprofessional behavior endangerment of the health or safety of others including co-workers patients or other parties petitioner successfully renewed her contract with washington hospital center for two additional one-year periods at a salary of dollar_figure under the second contract and at a salary of dollar_figure under the third contract as a research fellow at washington hospital center petitioner worked at least hours a week during the years in issue researching thyroid cancer petitioner also gave presentations on her research and her findings appeared in various medical publications and journals washington hospital center sent petitioner forms w-2 wage and tax statement reporting that she received wages tips other compensation of dollar_figure in and dollar_figure in on both the and forms w-2 washington hospital center checked the box indicating that petitioner was covered by a retirement_plan on date petitioner filed a form 1040nr-ez u s income_tax return for certain nonresident_aliens with no dependents for on page of the form 1040nr-ez petitioner disclosed that she was a citizen and resident of poland also on page petitioner claimed that her income of dollar_figure was exempt from federal_income_tax under article students and trainees of the convention petitioner timely filed a form 1040nr-ez for on page of the form 1040nr-ez petitioner again disclosed that she was a citizen and resident of poland also as before on page petitioner claimed that her income of dollar_figure was exempt from federal_income_tax under article of the convention on its publicly available form_990 return of organization exempt from income_tax for its fiscal_year ended date washington hospital center is not a school described in sec_170 but rather a hospital described in sec_170 on that form washington hospital center reported total revenue of dollar_figure5 billion of which dollar_figure9 billion was program service revenue with the latter amount consisting of the sum of patient service revenue of dollar_figure2 billion and pharmacy of dollar_figure million ie dollar_figure7 billion other revenue sources included but were not limited to nongovernmental contributions gifts and grants of dollar_figure million insofar as expenses were concerned washington hospital center reported on its form_990 that it employed big_number individuals in and paid compensation and benefits of dollar_figure million in contrast washington hospital center reported that it gave no monetary ie zero grants or other assistance to individuals in date respondent sent petitioner a notice_of_deficiency as relevant respondent determined that petitioner received taxable_income of dollar_figure and dollar_figure for and respectively that was not exempt from federal income_taxation in response to the notice_of_deficiency petitioner filed a timely petition for redetermination with the court alleging that her income from washington hospital center was exempt from federal income_taxation pursuant to article of the convention at trial and in her posttrial brief petitioner alleges as an washington hospital center’s form_990 for its fiscal_year covers only six months of each of the two calendar years at issue in the instant case however the reporting on washington hospital center’s forms for its fiscal_year sec_2010 and sec_2012 is comparable to the reporting on its form_990 for its fiscal_year in particular washington hospital center reported on all three forms that it gave no monetary grants or other assistance to individuals in the notice_of_deficiency respondent allowed an exemption of dollar_figure for each of the two years under article of the convention however as previously noted see supra note respondent contends that he erred in that regard but has not asserted an increased deficiency for either year alternative ground that the income was also exempt pursuant to article teachers of the convention discussion in general the commissioner’s determination in a notice_of_deficiency is presumed to be correct and the taxpayer bears the burden to show otherwise rule a 503_us_79 290_us_111 although the burden may shift to the commissioner under sec_7491 if certain requirements are satisfied petitioner has not alleged that the section applies and the record does not support its applicability i governing statutory framework under the general_rule of sec_871 a nonresident_alien_individual such as petitioner who is engaged in a trade_or_business in the united_states is subject_to u s income_tax on the individual’s taxable_income effectively connected with the conduct of that trade_or_business ordinarily an individual who performs personal services within the united_states at any time during the taxable_year conducts a trade_or_business_within_the_united_states sec_864 consequently a nonresident_alien who receives compensation_for the performance of personal services in the united_states has income effectively connected with the conduct_of_a_trade_or_business in the united_states and therefore has gross_income under the internal_revenue_code see sec_864 a a sec_1_864-4 income_tax regs see also sec_61 however under sec_894 the internal_revenue_code is applied to any taxpayer with due regard to any treaty obligation of the united_states that applies to that taxpayer an applicable treaty obligation can therefore alter an individual’s income_tax_liability under the internal_revenue_code ii the united states-poland income_tax treaty as previously stated the united_states is party to an income_tax treaty with poland ie the convention see supra pp petitioner contends that the payments that she received in and from washington hospital center are not taxable_income to her pursuant to either article or article of the convention respondent contends that petitioner fails to qualify for the benefits under either of those articles as discussed below the court agrees with respondent the interpretation of treaty provisions must begin with the wording of the treaty n w life assurance co of can v commissioner 107_tc_363 the role of the judiciary in interpreting treaty provisions is to decide their underlying intent or purpose 120_tc_430 the court therefore begins its analysis by examining the convention itself article is considered first because it has been petitioner’s principal focus throughout this proceeding a article the pertinent part of article students and trainees provides as follows a an individual who is a resident of one of the contracting states at the time he becomes temporarily present in the other contracting state and who is temporarily present in that other contracting state for the primary purpose of -- iii studying or doing research as a recipient of a grant allowance or award from a governmental religious charitable scientific literary or educational_organization shall be exempt from tax by that other contracting state with respect to amounts described in subparagraph b for a period not exceeding taxable years from the date of his arrival in that other contracting state b the amounts referred to in subparagraph a are-- ii the grant allowance or award iv income from personal services performed in that other contracting state in an amount not in excess of big_number united_states dollars for any taxable_year respondent does not dispute that petitioner was a resident of poland at the time that she became temporarily present in the united_states that petitioner became temporarily present in the united_states for the primary purpose of conducting research for washington hospital center and that washington hospital center is a charitable_organization within the meaning of sec_501 rather respondent contends that the payments petitioner received did not constitute a grant allowance or award within the meaning of article a iii and therefore are not exempt from taxation by the united_states under that article instead respondent contends that those payments constitute compensation from employment that is taxable by the united_states pursuant to article and the governing statutory framework discussed in part i in the discussion of this summary opinion see supra pp both parties cite sarkisov v united_states a f t r 2d ria u s tax cas cch para big_number fed cl to support their article dependent_personal_services provides in pertinent part as follows salaries wages and other similar remuneration derived by a resident of a contracting state in respect of an employment shall be taxable only by that contracting state unless the employment is exercised in the other contracting state if the employment is so exercised such remuneration as is derived therefrom may be taxed by the other contracting state respective positions in that case the court of federal claims had to decide whether mr sarkisov a russian citizen was doing research as a recipient of a grant according to the meaning and application of that phrase as it appeared in the u s -russia tax_treaty the pertinent facts were as follows mr sarkisov entered the united_states from russia on a temporary basis on a j-1 visa to conduct research in physics for the university of nevada the university’s funding came from several grants mr sarkisov was not the direct recipient of any of the grants and none of them specified that the funding depended on mr sarkisov’s employment the university of nevada paid mr sarkisov a salary and withheld federal_income_tax mr sarkisov reported the salary payments but ultimately commenced a refund action against the united_states in the court of federal claims contending that his remuneration was exempt under the treaty as grants for research in granting summary_judgment in favor of the united_states the court of federal claims held that mr sarkisov’s salary from the university of nevada was not exempt from federal_income_tax as a grant in so holding the court commented that the record was replete with references to mr sarkisov as an employee of the university and that the record contained no references to him as the recipient of a grant id pincite u s tax cas cch para big_number at big_number in the instant case the hsa that petitioner entered into with washington hospital center provided that she would earn a salary and receive a variety of benefits such as paid time off including vacation sick or personal time liability insurance health and disability insurance and family or medical leave of absence the hsa further provided that petitioner would receive her salary in equal installments on a biweekly basis receiving remuneration in the form of a salary and benefits such as these is generally indicative of an employment relationship see weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir in addition the hsa provided that washington hospital center could terminate petitioner for any legitimate reason which may include without limitation failure to maintain satisfactory academic progress workplace misconduct unprofessional behavior or endangerment of the health or safety of others the right to discharge a worker is also indicative of an employer- employee relationship see rodriguez v commissioner tcmemo_2012_286 at citing weber v commissioner t c pincite in addition washington hospital center apparently regarded petitioner as an employee as it issued her a form_w-2 for each of the years in issue reporting her remuneration as compensation also notable is the fact that each form_w-2 indicated that petitioner was an active_participant in a retirement_plan sponsored by washington hospital center participating in a retirement_plan is a further indicium of an employment relationship id at moreover washington hospital center’s forms reported no monetary grants or other assistance to individuals for its fiscal years covering the calendar years at issue in the instant case petitioner in contending that she received a grant and not compensation_for her services claims that certain donations to washington hospital center were specifically earmarked for her salary however the record would not support such a finding rather although petitioner’s research may have helped to motivate the generosity of certain donors the record shows only that donations were made to washington hospital center for cancer research and not that those donations were for petitioner’s personal benefit or even that they were contingent on petitioner’s participation in such research petitioner also contends that as a research fellow she was not providing services to washington hospital center instead petitioner contends that her position allowed her to gain scientific expertise the court does not doubt that petitioner’s professional development was meaningfully advanced by her work at washington hospital center and that such work enhanced her career however the fact that an individual may gain experience and greater knowledge through work does not mean that the individual is not also providing a service to the organization for which the individual works or that compensation paid is not a quid pro quo for the service see 71_tc_477 51_tc_918 given that washington hospital center has n ationally respected programs in cancer diabetes and endocrinology it would be hard to conclude that petitioner was not providing services to washington hospital center or that her research activities were not of importance to it in summary the court holds that petitioner has failed to prove that she was the recipient of a grant allowance or award under article a iii of the convention see rule a accordingly the remuneration that petitioner received during and from washington hospital is not exempt from taxation by the united_states for those years under that article b article the pertinent part of article teachers provides as follows where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or a local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational_institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state the phrase recognized educational_institution is not defined in the convention in the instance of an undefined term paragraph of article general definitions of the convention provides in relevant part any term used in this convention and not defined in this convention shall unless the context otherwise requires have the meaning which it has under the laws of the contracting state whose tax is being determined both parties cite sec_170 in an effort to define the term recognized educational_institution sec_170 defines educational_organization as an organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on under sec_1_170a-9 income_tax regs an educational_organization does not include organizations engaged in both educational and noneducational activities unless the latter are merely incidental to the educational activities emphasis added petitioner contends that the payments she received for the years in issue from washington hospital center are exempt from u s taxation under article because washington hospital center is a teaching hospital and therefore a recognized educational_institution although respondent might very well concede that washington hospital center has medical education programs and styles itself an academic medical center see https medstarwashington org our- hospital respondent nevertheless contends that petitioner fails to qualify for benefits under article because she did not establish that washington hospital center is a recognized educational_institution the court agrees with respondent on the basis of the record in this case there is insufficient evidence to conclude that washington hospital center is a recognized educational_institution indeed the available evidence points in the other direction ie that patient care is not merely incidental to the educational activities see sec_1_170a-9 income_tax regs rather as documented by washington hospital center’s form_990 and its mission statement patient care is the predominant purpose and activity of washington hospital center see proskey v commissioner t c pincite a university hospital was not operated primarily as an institution for teaching and research in conjunction with the university’s medical school but rather was primarily engaged in the care and treatment of patients bayley v commissioner 35_tc_288 a teaching hospital did not qualify as an educational_institution notable also is the fact that on its forms for all relevant years washington hospital center expressly stated that it is not a school described in sec_170 accordingly the court holds that payments made to petitioner by washington hospital center in and do not qualify for exemption from federal income_taxation under article of the convention see rule a conclusion finally the court has considered all of the arguments advanced by petitioner and to the extent not expressly addressed above concludes that those arguments are insufficient to support a decision in her favor to reflect the court’s disposition of the disputed issue as well as respondent’s concessions see supra note decision will be entered under rule
